Citation Nr: 1413183	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-08 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left wrist disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In April 2013, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  Furthermore, in September 2009, the Veteran presented testimony at a hearing before RO personnel.  Transcripts of these hearings have been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.  See the April 2013 Board hearing transcript, page 11. 
  
In October 1998, the Veteran filed a claim of entitlement to service connection for a right thumb disability.  This claim was subsequently denied by the RO in a December 1998 rating decision based on the absence of a current right thumb disability.  The Veteran filed a timely notice of disagreement to this rating decision in December 1999, and his claim was thereafter readjudicated and denied in a September 2001 statement of the case.  He did not thereafter file a timely substantive appeal (VA Form 9 or similar) as to this issue.  However, pursuant to the enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b) (2000), the Veteran's right thumb disability claim was reconsidered in a September 2001 rating decision.  Put another way, the September 2001 rating decision was a reconsideration of the Veteran's original claim for service connection which was filed in October 1998.  The Veteran's right thumb disability claim was denied in the September 2001 rating decision based on the absence of a current right thumb disability.  Following the September 2001 rating decision, the RO associated medical evidence with the claims folder in June 2002 (within one year of the September 2001 rating decision) which raised a reasonable possibility of substantiating the Veteran's right thumb disability claim, specifically a VA treatment record dated September 2000 that documented a current right thumb disability.  In particular, the September 2000 VA treatment record noted treatment for De Quervain syndrome of the right thumb.  Therefore, this evidence raised a reasonable possibility of substantiating the Veteran's claim.  Thus, the evidence received within one year of the September 2001 rating decision was new and material.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  A review of the claims folder reveals that the Veteran's right thumb disability claim was not subsequently readjudicated until the August 2008 rating decision for which he perfected his appeal currently before the Board.  

In light of the foregoing, although the Veteran did not perfect an appeal as to the December 1998 rating decision by not submitting a timely substantive appeal to the September 2001 statement of the case, by having his claim reconsidered by the RO in the September 2001 rating decision, new and material evidence having been associated within one year of this rating decision in June 2002, and the Veteran having perfected an appeal as to this rating decision, the Board finds that the June 2002 association of medical evidence kept the September 2001 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to service connection for a right thumb disability.  38 C.F.R. § 3.156(b). 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a prostate disability as well as entitlement to service connection for a bilateral hearing loss disability have been raised by the record.  See a statement from the Veteran in the VBMS claims folder dated October 2013.  He also raised a claim for declaration of status of dependents in July 2012.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right thumb disability and entitlement to an increased rating for a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 2013 Board hearing, the Veteran withdrew his appeal of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

2.  The Veteran has been shown to currently have a right shoulder disability that is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran's currently diagnosed right shoulder disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  In the present case, the Veteran has withdrawn the appeal for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  See the April 2013 Board hearing, page 4.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the appeal of this issue is dismissed.

Entitlement to service connection for a right shoulder disability

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the issue of entitlement to service connection for a right shoulder disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for a right shoulder disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

The Veteran contends that his current right shoulder disability is related to his military service, in particular due to air assault training.  See, e.g., the April 2013 Board hearing transcript, pgs. 5-6.

As to Hickson element (1), the medical evidence of record indicates treatment for right shoulder disability, in particular status post right subacromial bursitis with impingement.  See a VA treatment record dated March 2008.  The medical evidence also documents a diagnosis of degenerative joint disease of the right shoulder.  See a VA treatment record dated February 2008.  Furthermore, B.B., M.D., noted in a private treatment record dated July 2013 that he has treated the Veteran for a labral tear.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as indicated above, the Veteran contends that he injured his right shoulder due to air assault training during service.  Notably, a service treatment record dated September 1992 documents treatment for right shoulder tendonitis due to overuse.  Although the remainder of the service treatment records are absent complaints of or treatment for a right shoulder disability, as the evidence documents in-service treatment for the right shoulder, the Board finds that Hickson element (2) is met.  

Turning to Hickson element (3), nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed right shoulder disability is related to his military service.  A competent and probative medical opinion is of record concerning the issue of medical nexus for the Veteran's right shoulder disability in the form of a July 2013 private treatment report from Dr. B.B.  

Specifically, Dr. B.B. reported that he has treated the Veteran for his right shoulder disability.  He also noted that the Veteran's current problems with his right shoulder would also be a problem that was recognized during his service.  Furthermore, he noted the Veteran's surgical treatment, and that he has findings consistent with a labral tear.  He thereafter opined that these problems are part of his recognized injuries during service and that his current treatment for these problems are related to his in-service injuries.  

The opinion of Dr. B.B. was based upon thorough examination of the Veteran and analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board observes that the Veteran was afforded a VA examination for his right shoulder disability in December 2009.  The examiner noted the Veteran's in-service report of right shoulder injury as well as his postservice right shoulder surgery.  After examination of the Veteran, the examiner diagnosed the Veteran with right shoulder pain with normal examination and opined that his right shoulder pain is less likely as not caused by or a result of military service.  The examiner's rationale for his opinion was based on his finding of no objective evidence of pathology to service connect for the Veteran's right shoulder pain.  As such, it appears that the examiner based his opinion on the absence of a current disability.  However, as discussed above, the medical evidence indicates diagnoses of degenerative joint disease of the right shoulder as well as status post right subacromial bursitis with impingement and a labral tear.  Pertinently, the examiner did not render an opinion as to the etiology of any of these diagnosed disabilities.  On the contrary, Dr. B.B. considered the Veteran's currently diagnosed disabilities as well as his medical history, and concluded that these disabilities had its onset during military service.  Accordingly, the Board finds that the private opinion of Dr. B.B. is of greater probative value than the December 2009 VA examination.  The Board adds that there is no other medical opinion of record which addresses the etiology of the Veteran's right shoulder disability.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current right shoulder disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for a right shoulder disability.  The benefit sought on appeal is therefore granted.  


ORDER

The appeal on the claim of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is dismissed.

Entitlement to service connection for a right shoulder disability is granted.


REMAND

Service connection for a right thumb disability

The Veteran contends that he has a right thumb disability that his related to his military service, specifically from training in air assault school.  See, e.g., the April 2013 Board hearing transcript, page 14.  The Board notes that the Veteran's service treatment records document treatment in December 1992 for a right thumb sprain from air assault school training.         

The Veteran was afforded a VA examination for his right thumb disability in December 2009.  At that time, he reported that he had right thumb pain since military service.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's right thumb pain is less likely as not caused by or a result of military service.  The examiner's rationale for his conclusion was based on his finding that there was no objective evidence of pathology to service connection for the right thumb pain.  The examiner therefore appeared to indicate that the Veteran did not evidence a current right thumb disability.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a right thumb disability was not rendered during the December 2009 VA examination, the Board observes that the presence of a right thumb disability has been noted during the appeals period, which the Board notes dates back to 1998.  Notably, a January 2007 VA treatment record documents impressions of De Quervain's syndrome of the right thumb and early right gamekeeper thumb.  Furthermore, a February 2008 VA treatment record documents a diagnosis of degenerative joint disease of the right thumb.  There is no medical opinion of record which suggests a relationship between these previously diagnosed right thumb disabilities and the Veteran's military service.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed right thumb disabilities are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, during the Board hearing in April 2013, the Veteran indicated that he had undergone surgery in January 2013 on his right thumb at a VA facility.  See the April 2013 Board hearing transcript, pgs. 17, 20.  The Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated June 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Higher evaluation for left wrist disability

The Board observes that the Veteran was most recently afforded a VA examination for his left wrist disability in May 2010.  The examiner conducted an examination and diagnosed the Veteran with status post left carpal tunnel release.  

At the April 2013 Board hearing, the Veteran complained of neurological symptoms associated with the left wrist disability.  Specifically, he testified that he experiences tingling and numbness in his left wrist.  See the April 2013 Board hearing transcript, pgs. 24-25.  Notably, there was no discussion of neurological impairment during the May 2010 VA examination, nor was there any neurological examination conducted.  As the evidence may demonstrate neurological impairment, the Board finds that the Veteran should be afforded another VA examination for his left wrist disability which also addresses neurological impairment.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Obtain any VA treatment records dated after June 2010 pertaining to the Veteran's right thumb disability and left wrist disability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination for his service-connected left wrist disability.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected left wrist disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left wrist disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

4. Refer the case to an appropriate clinician for a medical opinion as to the etiology of the Veteran's right thumb disability.  The examiner should review the Veteran's claims file and provide an opinion as to whether the Veteran's previously diagnosed right thumb disabilities, to include De Quervain syndrome, right gamekeeper thumb, and degenerative joint disease of the right thumb are at least as likely as not (probability of 50 percent or more) related to his military service.  

In responding to this question, the examiner should consider the documented treatment for right thumb sprain during service in December 1992.  The Veteran's lay statements as to observable symptoms over the years (or continuity of symptomatology) should also be considered and weighed with other evidence.

The examiner should indicate in the report that 
the claims file was reviewed.  A rationale for 
all opinions expressed should be provided.  If the 
examiner determines that an examination of the 
Veteran is necessary, an examination should be 
scheduled.  A report should be prepared and 
associated with the Veteran's VA claims folder.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


